DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Weyrauch et al (US 5,314,825), cited on the IDS, discloses an automatic chemical analyzer, which includes a turntable adapted to hold a plurality of disposable cuvettes. An optical system adjacent to the turntable can perform analytical absorbance or fluorescence tests on the contents of each cuvette as they are rotated on the turntable. A sample/reagent tray is rotatably mounted about an axis parallel to the turntable axis. A common probe arm pivoted about a third parallel axis mounts a pipette that can be moved along an arcuate path intersecting a cuvette access station on the turntable and at least one container access station on the sample/reagent tray for transferring liquids as required by specific test procedures (see abstract). In addition, Weyrauch et al teaches a first power means, shown as motor 12, is operably connected to turntable 11 for alternately (1) indexing it at a stationary angular position about the first axis with a selected cuvette 10 positioned at a cuvette access station A or (2) turning it about the first axis while mixing or centrifuging contents of cuvettes mounted to it.   First analytical means, illustrated as an optical system 14, is provided adjacent to the turntable 11 for performing tests on the contents of the cuvettes 10 as they rotate 
In addition, Ju et al (CN 203170251 U), as cited on the IDS, teaches a reagent mixing device, and specifically discloses the following technical features: a reagent bottle 100 and a driving device 200 (equivalent to a transfer device), wherein the reagent bottle 100 includes a reagent bottle wooden body 110 and a reagent bottle base 120 that can be installed on the mounting mechanism 210. The reagent bottle body 110 is provided with a transmission part (equivalent to a rotating part), and the reagent bottle body 110 can be installed in the transmission. The driving device 200 rotates in the through hole 121 under the transmission of the driving device 200 (see [0025]-[0026]). The driving device 200 includes an installation mechanism 210 (equivalent to a conveying mechanism) and a transmission mechanism 220 (equivalent to a mixing mechanism), and the installation mechanism 210 can move relative to the transmission mechanism 220. That is, the installation mechanism 210 and the transmission mechanism 220 can both move under the drive of a motor (equivalent to a 
However, neither Weyrauch et al nor Ju et al teaches or fairly suggests a chemiluminescence immunoassay analyzer, comprising: a reagent cabin comprising a reagent mixing and conveying device comprising a transport device, wherein the transport device comprises a conveying mechanism and a mixing mechanism sleeved with each other to form a bearing structure, and the conveying device comprises a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797